                                       KRUSE LAW, LLC
                                        2016 S. BIG BEND BOULEVARD
                               ST. LOUIS (RICHMOND HEIGHTS), MISSOURI 63117
                                TELEPHONE (314) 333-4141 FAX (314) 558-3102
                                        WWW.STLOUISATTORNEY.COM
                                       EDK@.STLOUISATTORNEY.COM

EDWARD C. KRUSE*                                                             *LICENSED IN MISSOURI & ILLINOIS
BRIAN DEAL, ASSOCIATE

                                                 March 5, 2020

      Honorable Judge Jesse M. Furman

             Re: In re: General Motors LLC Ignition Switch Litigation, 14-MD-2543 (JMF)
                        The Estate of Stephen Zehner, Ginger Zehner and Ted Zehner individually and as
                        a Personal Representative of Stephen Zehner, v. General Motors, LLC, C.A. No.:
                        1:15-CV-1982

                                            Notice of Settlement
      Dear Judge Furman,

             On March 5, 2020 counsel for Defendant General Motors Company, LLC agreed with
      counsel for Plaintiffs to settle Plaintiffs The Estate of Stephen Zehner, Ginger Zehner, and Ted
      Zehner individually and as a personal representative of Stephen Zehner’s claims.

             Plaintiffs are currently required to respond by Friday March 6, 2020 to New GM’s recently
      filed Motion For Summary Judgment. Because the parties have been able to agree to a settlement
      today, March 5, 2020, Plaintiffs will not be filing a response to New GM’s Motion For Summary
      Judgment.

             Please accept this as Plaintiffs’ Notice of Settlement of The Estate of Stephen Zehner,
      Ginger Zehner and Ted Zehner individually and as a Personal Representative of Stephen Zehner’s
      claims against General Motors Company, LLC. A voluntary motion to dismiss this case without
      prejudice will be filed by Plaintiffs upon receipt of consideration agreed to by Defendant General
      Motors Company, LLC.

             Please advise me if there is anything further the Court may need to enter a ruling on this
      motion. Thank you for your consideration in this matter.

    In light of the foregoing, New GM's motion is DENIED as moot, without prejudice to renewal in
    the event that the settlement falls through. The Clerk of Court is directed to terminate 15-
    CV-1982, ECF No. 211 and 14-MD-2543, ECF No. 7696. SO ORDERED.



                                         March 9, 2020
                                                      1
                            Respectfully submitted,
                            KRUSE LAW, L.L.C.
                            /S/ Edward C. Kruse
                            ___________________________________
                            Edward C. Kruse, IL Bar # 6200421
                            2016 S. Big Bend
                            Saint Louis, MO 63117
                            Phone:     (314) 333-4141
                            Facsimile: (314) 558-3102
                            Attorney for Plaintiffs
ECK/nab
cc: MDL Counsel of Record




                                        2
